                                                   Case 2:19-cr-00146-JCC Document 222 Filed 01/14/21 Page 1 of 3
WA/WD PTS-NoAction
(01/19)                                                     UNITED STATES DISTRICT COURT
                                                                                          for
                                                                      Western District of Washington
Kam dem Rodrigue F odj o N oAc tion       -
                                                         Report on Defendant Under Pretrial Services Supervision
Date of Report: 01/14/2021
Name of Defendant: Rodrigue Fodjo Kamdem                          Case Number: 2:19CR00146JCC-002
Name of Judicial Officer: The Honorable Michelle L. Peterson, United States Magistrate Judge
Original Offense: Conspiracy to Engage in Cyberstalking; Interstate Stalking
Date Supervision Commenced: 08/16/2019

Bond Conditions Imposed:

                                      x   Travel is restricted to the Western District of Washington, or as directed by Pretrial Services.

                                      x   The defendant shall participate in the location monitoring program with Active Global Positioning
                                          Satellite technology. The defendant shall comply with a curfew as directed by the location monitoring
                                          specialist. The defendant shall abide by all program requirements, and must contribute towards the costs
                                          of the services, to the extent financially able, as determined by the location monitoring specialist. The
                                          location monitoring specialist will coordinate the defendant's release with the U.S. Marshals.

                                      x   Surrender all current and expired passports and travel documents to the court. Do not apply for/obtain a
                                          new passport or travel document from any country without permission of the court. If the surrendered
                                          passport is a foreign passport, it shall be forwarded to Immigration and Customs Enforcement if
                                          defendant is convicted of an offense, unless otherwise ordered by the Court.

                                      x   Maintain residence as directed. Do not change residence without prior approval of Pretrial Services or as
                                          directed by Pretrial Services.

                                      x   The defendant shall not use, possess or have access to a computer or computer components (functional
                                          or non-functional), including but not limited to hard drives, external storage devices, keyboards, and
                                          mouse, at the defendant’s residence, place of employment, private homes, libraries, schools, or other
                                          public locations, without prior approval of Pretrial Services. In addition, the defendant shall not use,
                                          possess, or have access to PDA’s, gaming systems, and Internet enabled TV devices, nor access the
                                          internet through use of a cellular phone device. The defendant shall not access the internet, or private or
                                          public computer networks, or not have others do so on his/her behalf, without prior approval of Pretrial
                                          Services. The defendant hereby consents to U.S. Pretrial Services' use of electronic detection devices to
                                          evaluate the defendant's access to WiFi (wireless fidelity) connections.

                                      x   Maintain employment, or, if unemployed, actively seek employment as directed by Pretrial Services.

                                      x   No direct or indirect contact with the victim, and/or his family in this case.

                                      x   You shall not have direct contact or indirect contact with any existing and/or future co-defendant(s) in
                                          this case.

                                      x   You shall not have direct contact or indirect contact with any existing and/or future witnesses in this
                                          case.
                Case 2:19-cr-00146-JCC Document 222 Filed 01/14/21 Page 2 of 3

The Honorable Michelle L. Peterson, United States Magistrate Judge                                           Page 2
Report on Defendant Under Pretrial Services Supervision                                                   1/14/2021

    x   MODIFICATION (12/10/20): The defendant shall comply with Stand Alone Monitoring component of
        Location Monitoring Program. The defendant shall be monitored by Active Global Positioning Satellite
        Technology. The defendant shall abide by all program requirements, and must contribute towards the
        costs of the service, to the extent financially able, as determined by the location monitoring specialist.


                                    NONCOMPLIANCE SUMMARY
The defendant has not complied with the following conditions of supervision:

Nature of Noncompliance
   1. Travelling outside the Western District of Washington without the approval of Pretrial Services, on
      December 19, 2020

Supporting Evidence: On December 19, 2020, the defendant travelled into the Eastern District of Washington,
specifically towards, Leavenworth, Washington. United States Probation Officer Julie Jansen, who oversees the
defendant’s location monitoring, contacted Mr. Kamdem upon learning he was out of district. She directed the
defendant to return home and he complied. The defendant told Officer Jansen he believed he could travel
anywhere in Washington State. I followed up with Mr. Kamdem and reminded him of the geographic barriers for
the Western District of Washington.

United States Probation Officer Action:
6     Reprimand

I emailed Assistant United States Attorney Ye-Ting Woo, as well as defense counsel, Robert Flennaugh, and they
did not object to my recommendation.

I respectfully recommend that the Court endorse the actions taken at this time.

I swear under penalty of perjury that                     APPROVED:
the foregoing is true and correct.                        Monique D. Neal
                                                          Chief United States Probation and Pretrial Services Officer
Executed on this 14th day of January, 2021.               BY:


A                                                         A
Mike Munsterman                                           Patrick E. Robertson
United States Probation Officer                           Supervising United States Probation Officer
               Case 2:19-cr-00146-JCC Document 222 Filed 01/14/21 Page 3 of 3

The Honorable Michelle L. Peterson, United States Magistrate Judge                                     Page 3
Report on Defendant Under Pretrial Services Supervision                                             1/14/2021

                       THE COURT FINDS PROBABLE CAUSE AND DIRECTS:
  Judicial Officer endorses the United States Probation Officer’s actions
  Issue a Summons
  Issue a Warrant
  Other




                                                        Michelle L. Peterson, United States Magistrate
                                                                                            Magi       Judge

                                                                               Date
